DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7–11 are objected to because of the following informalities:
Claim 7 recites “the lower rim,” but this is clearly supposed to be the “bottom rim” from claim 6, as evident since such language is used at the end of the claim, and the claim should be amended to reflect such.
Claim 8 recites, “at least a portion of a top surface of the bottom rim.” However, claim 6 from, which claim 8 depends, already provides antecedent basis for this the portion of a top surface of the bottom rim, and so the definite article should be employed here.
In claim 11, line 3, should be amended to recite “contacting.”
Claims 9 and 10 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US Pub. 2016/0114941).
Claim 6: White discloses a chafing dish lid (10) to cover a chafing dish (intended use), the chafing dish lid comprising:
a bottom rim (22) to be placed on a top portion of the chafing dish (22 may be placed on top of a hypothetical chafing dish), the bottom rim comprising:
an opening disposed at a center portion of the bottom rim (see the opening formed between supports 22 in fig. 1); and
a retractable lid (16) disposed on at least a portion of a top surface of the bottom rim (supported on top of 22) to retract to an open position to open access to the opening (fig. 3) and to expand to a closed position to close access to the opening (fig. 2), the retractable lid comprising:
a body (16, 18) to cover the opening when the retractable lid is in the closed position, and
an edge side disposed at a first end of the retractable lid (the side of 16 with magnets 32) and affixed to a first side of the top surface of the basin (this would be the side that aligns with magnets 34).
Commentary: Applicant may object that the chafing dish lid of White is not used as claimed in its disclosure, e.g. side support 22 is not used to be placed on a top portion of the chafing dish, and rather inner frame 14 is, but the Office finds that side support 22 is capable of be placed on a top portion of a hypothetical chafing dish, e.g. one made of thin aluminum that may be bent to enter the space immediately beneath side support 22.
Claim 8: White discloses the lower rim further comprising: a lower groove forming portion disposed on at least a portion of a top surface of the bottom rim (the corner created by 22 and 12 qualify as a groove; although broadly understood, the Office borrows the scope of this term from Applicant’s disclosure, e.g. fig. 4, showing that a simple corner of a bottom and side form a groove).
Claim 9: White discloses a top rim (24) to cover at least a portion of the retractable lid (see figs. 4 and 5), the top rim comprising: an upper groove forming portion (the corner created by 12 and 24, borrowing the same explanation as claim 8) to contact at least a portion of the lower groove forming portion (see figs. 4 and 5) to allow at least a portion of the retractable lid to slide laterally to open and close the opening (evident from, e.g., figs. 2 and 3).
Claim 12: White discloses a chafing dish lid (10) to cover a chafing dish (4, 6, intended use), the chafing dish lid comprising:
a bottom rim (22) to be placed on a top portion of the chafing dish (22 may be placed on top of a hypothetical chafing dish; see the commentary under the claim 6 rejection);
a top rim (24) to be placed atop the bottom rim (see figs. 4 and 5); and
a retractable lid (16, 20) having side portions disposed at least partially between the bottom rim and the top rim (see e.g. 20 in figs. 4 and 5) such that the retractable lid slides laterally between a first position in which access to the chafing dish is closed (fig. 2) and a second position in which access to the chafing dish is opened (fig. 3).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White as applied to claims 6 and 8 above, and further in view of Vodinelich (US Pat. 2,126,518).
Claim 7: White does not disclose the retractable lid further comprising: a weighted bar disposed at a second end of the retractable lid to slide toward the edge side to open access to the opening and to slide away from the edge side to close access to the opening.
However, Vodinelich discloses a similar apparatus with a retractable lid (6) comprising: a weighted bar (24) disposed at a second end of the retractable lid (see the left side in figs. 1–3) to slide toward an edge side to open access to the opening and to slide away from the edge side to close access to the opening (ascertainable from figs. 1–3).
It would have been obvious to one of ordinary skill in the art to add the weighted bar of Vodinelich to the retractable lid of White to allow a user to manipulate it more easily.
Commentary: Horsley (US Pat. 2,107,997), Laskey (US Pat. 6,883,852; also discloses a related latch), and Shanley (US Pat. 4,162,024) also disclose weighted bars.
Claim 10: White discloses a lower groove forming portion (the corner created by 22 and 12 qualify as a groove; although broadly understood, the Office borrows the scope of this term from Applicant’s disclosure, e.g. fig. 4, showing that a simple corner of a bottom and side form a groove).
White does not disclose the retractable lid further comprising: a weighted bar disposed at a second end of the retractable lid to slide toward the edge side to open access to the opening and to slide away from the edge side to close access to the opening.

Claim 11: White modified by Vodinelich discloses a top rim (White: 24) to cover at least a portion of the retractable lid (White: see figs. 4 and 5), the top rim comprising: an upper groove forming portion (White: the corner created by 12 and 24, borrowing the same explanation as claim 8) contacting at least a portion of the lower groove forming portion (White: the corner of 22 and 12) to create a bar-sliding groove (the pair of corners with 12, 22, and 24), such that the weighted bar is slidable therebetween.
Commentary: The Office is a little unclear as to what the “bar-sliding groove” in the disclosure is supposed to be. Element 340 in fig. 5, for example, merely seems to be the space between the lower and upper groove forming portions, which would make them collectively the bar-sliding groove, and the Office is operating based on this understanding, but this doesn’t seem to be a meaningfully added element or structural feature.
It’s also unusual that Applicant recites that “the weighted bar is slidable” within the bar-sliding groove, since the disclosure shows, for example, weighted bar 323 itself not sliding at all in the bar-sliding groove 340, and so the Office understands Applicant to mean that the portion of the retractable lid that the weighted bar is attached to also qualifies as the weighted bar itself.

Allowable Subject Matter
Claims 1–5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Most prior art of this sort involve some sort of rolling cover (e.g. Vodinelich (US Pat. 2,126,518)), or simple sliding covers (e.g. Phelon (US Pat. 4,153,045), Dake (US Pat. 1,493,478), Neef (US Pat. 1,296,423), Mirk (US Pat. 2,118,099), Jarvis et al. (US Pat. 6,540,098)). However, these cannot be applied to claim 1 at least because the claim specifies that the “retractable lid” will “retract” and “expand,” whereas these prior art are merely shifted in location. Applicant provides a list of examples of the types of forms that enable expansion in, among other places, para. 48 of the submitted specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761